Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Unity of Invention
This application has been reviewed for compliance with the requirement for unity of invention in applications filed under 35 U.S.C. 371. The application was found to comply with the requirement. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	When applicant recites “and/or” in a claim, he is claiming three embodiments. For example, “A and/or B” means applicant is reciting “A and B”, “A” alone, and “B” alone. Applicant is required to have support in his specification for all three embodiments. In addition, the conditions of the three embodiments have to make logical sense.
	Claim 14 does not make logical sense for this condition: “when the vehicle transitions into the overrun operation in the freewheel- connected low forward gear, shifting into the freewheel-free higher forward gear and setting an overrun torque via the freewheel-free higher forward gear by the electric motor operating in generator mode to thereby recover energy, with the overrun torque corresponding substantially to an overrun torque of a freewheel-free embodiment of the freewheel-connected low forward gear; and when the driver of the vehicle requests a transition of the vehicle into the overrun operation by selecting the freewheel-connected low forward gear, retaining the freewheel-free higher forward gear and setting an overrun torque via the freewheel-free higher forward gear by the electric motor operating in generator mode to thereby recover energy, with the overrun torque corresponding substantially to an overrun torque of a freewheel-free embodiment of the freewheel- connected low forward gear.”  
	It does not make sense to do both at the same time. How is it that the vehicle transitions into the overrun condition while in the low forward gear and the driver requests transition into the overrun condition by selecting the low forward gear? 
	 Regarding claim 17, “opening the clutch for decoupling or switching off the internal combustion engine” does not make sense. Why would someone want to keep the clutch engaged when the engine is switched off? This condition does not make sense. It would cause the vehicle to come to a screeching halt. 
	Regarding claim 17, “closing the clutch for coupling or restarting the internal combustion engine” does not make sense. Why would you want to restart the engine but not engage the clutch? 
	Even further regarding claim 17, since there are two “and/or” instances in the claim, that means that applicant is attempting to recite multiple embodiments that are clearly conflicting with his disclosure. This further renders the claim indefinite. 
 	Regarding claim 19, “the electric motor operating in generator mode and when the vehicle is changed from overrun operation to traction operation” does not make sense. Why would you want to operate the electric motor in generator mode while the vehicle is in traction operation? 
Consideration under 35 U.S.C. 112(a)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(a). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 
Consideration under 35 U.S.C. 112(f)
The claims have been evaluated as to whether or not claim interpretation under 35 U.S.C 112(f) is warranted. Since no functional language was found by the examiner, then claim interpretation under 35 U.S.C. 112(f) is not invoked. 
	Consideration of claims in view of 35 U.S.C. 101
The claims have been evaluated regarding potential rejections in view of the utility requirement under 35 U.S.C. 101. No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 101 and 121
The claims have been evaluated regarding potential statutory double patenting rejections in view of the cited prior art under 35 U.S.C. 101 and 121. No potential rejections were found. 
The claims have been evaluated regarding potential non-statutory double patenting in view of  In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). No potential rejections were found.
 
	Consideration of claims in view of 35 U.S.C. 102
The claims have been evaluated regarding potential rejections in view of the cited prior art under 35 U.S.C. 102. No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 103
The claims have been evaluated regarding potential rejections in view of the cited prior art under 35 U.S.C. 103. No potential rejections were found. 
	Consideration of Formal Requirements
This application has been evaluated for (a) compliance with formal requirements of patent statutes and rules and (b) technological accuracy. It has been found to be compliant with both requirements. 
Allowable Subject Matter
Claims 11-13, 15, 16, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the claimed invention of: 
A method for controlling a drive train of a hybrid vehicle having an internal combustion engine, an electric motor to be operated as a motor or in generator mode, and a transmission, and wherein energy is recovered by the electric motor being in generator mode when the vehicle is in overrun operation, the method comprising: providing the transmission with a freewheel-connected low forward gear that only transmits a traction torque and at least one freewheel-free higher forward gear; and when the freewheel-connected low forward gear is engaged and the vehicle transitions into overrun operation, or when a driver of the vehicle requests a transition of the vehicle into overrun operation by selecting the freewheel-connected low forward gear; setting an overrun torque via the freewheel-free higher forward gear by operating the electric motor in generator mode in order to recover energy, with the overrun torque being substantially equal to an overrun torque of a freewheel-free embodiment of the freewheel-connected low forward gear.
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
The feature of setting the regeneration torque to equal that which would exist if first gear did not have a freewheel when the transmission was shifted to second gear is not shown or suggested by the prior art. Since the transmission has a first low gear with a freewheel, then regeneration (and thus engine braking) is not possible in that gear. Applicant’s have addressed this problem by forcing the regeneration torque on the electric machine to be higher and shifting the gear speed to second (which has no freewheel and thus functions for engine braking) to achieve an equivalent engine braking effect during regeneration mode. The method is tied to a particular kind of transmission, as recited in the claims. The closest prior is US 5655990 to Ooyama et al., cited in the ISR and applied in the Written Opinion. Ooyama does show a compelling transmission but does not show the particular feature discussed above. It would not have been obvious to one of ordinary skill in this art to modify Ooyama to make the regenerative torque substantially equal to that which would occur if first low gear did not have a freewheel since there is no suggestion to do so, and no discussion of addressing that particular problem, in the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 12 June 2020 have been considered by the examiner. 
	The examiner has considered the prior art, office actions and related information from applicant’s corresponding foreign filed applications. 
	The Written Opinion of the ISA filed 12 June 2020 has been considered by the examiner. The examiner does not agree with the rejection of the claims therein since the EPO examiner has not shown how the prior art anticipates or renders obvious the feature of making the regenerative torque of the electric machine substantially equal to that achieved by a first low gear without a freewheel. Therefore, the rejection of the claims in the Written Opinion do not meet the requirements of 35 U.S.C. 102 or 103. 
None of the references cited by the examiner show all of the features of the claimed invention, nor do they show that it would have been obvious to one of ordinary skill in this art at the time the invention was made to combine features therefrom to create the claimed invention. The references cited but not relied upon are considered pertinent to applicant’s disclosure and show the general state of the art of the invention. 
	The examiner has chosen not to search non-patent literature or to request a PLUS search in this application because the pertinent art areas are well developed and represented in the patent literature and therefore are the best source for finding the best prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dirk Wright/
Primary Examiner
Art Unit 3656



Friday, April 15, 2022